Case 3:19-cv-00195-GMG Document 1-1 Filed 11/18/19 Page 1 of 13 PageID #: 10




                                 0123435ÿ7
Case 3:19-cv-00195-GMG Document 1-1 Filed 11/18/19 Page 2 of 13 PageID #: 11




                                 0123435ÿ7
Case 3:19-cv-00195-GMG Document 1-1 Filed 11/18/19 Page 3 of 13 PageID #: 12




                                 0123435ÿ7
Case 3:19-cv-00195-GMG Document 1-1 Filed 11/18/19 Page 4 of 13 PageID #: 13




                                 0123435ÿ7
Case 3:19-cv-00195-GMG Document 1-1 Filed 11/18/19 Page 5 of 13 PageID #: 14




                                 0123435ÿ7
Case 3:19-cv-00195-GMG Document 1-1 Filed 11/18/19 Page 6 of 13 PageID #: 15




                                 0123435ÿ7
Case 3:19-cv-00195-GMG Document 1-1 Filed 11/18/19 Page 7 of 13 PageID #: 16




                                 0123435ÿ7
Case 3:19-cv-00195-GMG Document 1-1 Filed 11/18/19 Page 8 of 13 PageID #: 17




                                 0123435ÿ7
Case 3:19-cv-00195-GMG Document 1-1 Filed 11/18/19 Page 9 of 13 PageID #: 18




                                 0123435ÿ7
Case 3:19-cv-00195-GMG Document 1-1 Filed 11/18/19 Page 10 of 13 PageID #: 19




                                  0123435ÿ7
Case 3:19-cv-00195-GMG Document 1-1 Filed 11/18/19 Page 11 of 13 PageID #: 20




                                  0123435ÿ7
Case 3:19-cv-00195-GMG Document 1-1 Filed 11/18/19 Page 12 of 13 PageID #: 21




                                  0123435ÿ7
Case 3:19-cv-00195-GMG Document 1-1 Filed 11/18/19 Page 13 of 13 PageID #: 22




                                  0123435ÿ7
